IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                :   No. 525 EAL 2017
                                              :
                     Respondent               :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
              v.                              :   Order of the Superior Court at No.
                                              :   3035 EDA 2016 entered on August
                                              :   22, 2017, affirming the Judgment of
 ELI O. GOMEZ,                                :   Sentence of the Philadelphia County
                                              :   Court of Common Pleas at No. CP-51-
                     Petitioner               :   CR-0007943-2014 entered on April
                                              :   14, 2016


                                        ORDER




PER CURIAM

      AND NOW, this 18th day of April, 2018, upon consideration of the Petition for

Allowance of Appeal in the above captioned case, the decision of the Superior Court is

VACATED and the case is REMANDED for further review. In so doing, the Superior

Court shall determine, by remand to the trial court if necessary, whether the omission of

the transcripts was attributable to Petitioner or a breakdown in the court system. See

Commonwealth v. Almodorar, 20 A.3d 466 (Pa. 2011); Commonwealth v. Williams, 715

A.2d 1101 (Pa. 1998).